DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 May 2021 has been entered.
Response to Amendment
Applicant’s amendments to claims 1, 2, 4, 21-23, and 25-27, and cancellation of claim 6 in the response filed on 2 May 2021 is acknowledged.
Applicant’s cancellation of claim 6 is sufficient to overcome the objection to the drawing, which is withdrawn.
Applicant’s amendment to claims 1 2, 21, 26, and 27 are sufficient to overcome the objections for minor informalities which are withdrawn.
Applicant’s amendment to claims 1 is sufficient to overcome the rejection under 35 U.S.C. § 112(a) which is withdrawn.
Applicant’s amendment to claim 4 renders moot the rejection under 35 U.S.C. § 112(b), and is withdrawn.
Applicant’s amendment to claim 22 is sufficient to overcome the rejection under 35 U.S.C. § 112(b), and is withdrawn.
Claim Objections
Claim 8, 9, and 25 are objected to because of the following informalities:
Claim 8, line 2 recites “field detections means” and should recite “field detection means” for consistency with the antecedent basis provided in claim 1.
Claim 9, lines 2 recites “field detections means” and should recite “field detection means” for consistency with the antecedent basis provided in claim 1.
Claim 25, lines 1-2 recites “an drug administration regime” and should recite “an injectable drug administration regime” for consistency with claim 22 from which it depends.
Claim 25, lines 2-3 recites “said step of validating an actual injected dose of injectable drug is effected by” and should recite “said step of validating an actual injected dose of said at least one injectable drug is effected by” for consistency with the antecedent basis provided in claim 21, line 6 from which claim 25 ultimately depends.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “said three-dimensional magnetic field producing means is located within a second housing configured to removably be mounted on, and surround the dose selector shaft” in lines 4-5, which is indefinite because it is unclear if claim 20 is changing where the three-dimensional magnetic field producing means is located from the dose selector wheel (recited in claim 1 from which claim 20 depends) to the dose selector shaft. In the interest of compact prosecution, the Examiner believes that claim 20 should have been amended along with applicant’s amendment to claim 1, as suggested by applicant’s remarks pg. 9, section I listing claim 20 as amended, therefore the Examiner reviews claim 20 as having said three-dimensional magnetic field producing means mounted on and surrounding the dose selector wheel.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 5, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0018775 to Jasmin Groeschke et al. (Groeschke).
Regarding claim 1, Groeschke discloses a dose control system (30) adapted for a drug delivery device (10) including: 
a body (12, 14), extending along a longitudinal axis and having a distal and proximal extremity (Fig. 1 shows the drug delivery device having a body 12, 14 with a longitudinal axis and distal and proximal extremities indicated by the distal and proximal arrows 1, 2, respectively), and being configured for holding therein at least one injectable drug (22), and
a dose selector wheel (18) rotatably mounted outside the body (12) at the proximal extremity (2) of the body (12, 14) and being configured for longitudinal displacement of a 
the dose control system (30) comprises:
a three-dimensional magnetic field producing means (50) for producing a magnetic field along three axes (x,y,z) with respect to said body (para. 91 describes the first scale being detected by magnetic sensor 36 and the first scale having a corresponding magnetic field producing means, i.e. a magnet which inherently produces a three-dimensional magnetic field), said three-dimensional magnetic field producing means (50) is configured to be removably mounted around the dose selector wheel outside the body (para. 99 describes the scale member 50 as frictionally engaged, i.e. removably mounted, with the dose dial member 18; Fig. 6 shows the scale member 50 is around the periphery of the dose dial member 18 and outside the body 12, 14) and being configured for rotation and longitudinal displacement therewith, effecting thereby the magnetic field with respect to said body (paras. 91, 92 describe the rotation and longitudinal displacement of the dose dial member 18, dose dial sleeve 26, and dose button 17);
a magnetic field detection means (36) mounted on said body along said longitudinal axis (Figs. 2, 3 shows the magnetic field detection means 36 mounted on said body via the dose control system 30 mounted to the drug delivery device 10) and being configured to detect changes in at least the magnetic field produced by the three-dimensional magnetic field producing means (para. 91 describes magnetic field detection means 36 detecting rotational changes produced by rotation of the dose setting member 18 and three-dimensional magnetic field producing means 50);

an integrated control unit (34), wherein the integrated control unit (34) is connected to the magnetic field detection means (36), and to the displacement detection means (38), for processing information received from both the magnetic field detection means and the displacement detection means (para. 94-96).
Regarding claims 2, 4, 5, and 17-20, Groeschke discloses the dose control system according to claim 1, and further discloses:
Claim 2: the dose control system (30) is removably mounted to an exterior peripheral surface of said drug delivery device (Fig. 2-5, #10, 30; para. 87 describes the dose control system 30 being frictionally attached with fastening member 32 to the exterior peripheral surface of drug delivery device 10);
Claim 4: said three-dimensional magnetic field producing means (50) is configured to be displaced relative to the drug delivery device (10) in response to operation of the selector shaft (para. 99 describes the scale member 50 being frictionally engaged with the dose dial member 18; para. 91 describes the rotational motion of the dose dial member 18 being detected by magnetic sensor 36; see also para. 89), whereby said three-dimensional magnetic field producing means (50) is configured to move both in a proximal direction away from, and in a distal direction towards, the body of the drug delivery device (para. 89 describes proximal dose setting movement and para. 97 describes distal dose dispensing movement);

Claim 17: the dose control system (30) further comprises time determination means (para. 38 describes the integrated control unit 34 recording the time of the dose dispensing, therefore the dose control system 30 has a time determination means, i.e. a clock);
Claim 18: the dose control system (30) further comprises and autonomous power supply means (para. 41);
Claim 19: said dose control system (30) is configured to permit an unhindered or unchanged modus operandi of said drug delivery system (10) when compared to an off the shelf injectable-drug delivery device (para. 9);
Claim 20: said magnetic field detection means (36), said displacement detection means (38), said integrated control unit (34), are all located within a first removably mountable housing configured to removably be mounted on, and encase the body (32; paras. 87, 88), and said three-dimensional magnetic field producing means (50) is located within a second housing configured to removably be mounted on, and surround the dose selector shaft (18; para. 99).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-11, 13, 14, 21-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Groeschke in view of U.S. Patent 10,376,644 to Nikolaj Frogner Krusell et al. (Krusell).
Regarding claim 7, Groeschke teaches the dose control system according to claim 1, but does not teach the magnetic field detection means is further configured to detect the earth’s magnetic field (EMF).
Krusell teaches the magnetic field detection means is further configured to detect the earth’s magnetic field (EMF) (col. 20, lines 37-41 describe the device as capable of detecting earth’s magnetic field; col. 21, lines 11-24 describes detecting and removing the contribution from the external field).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dose control system of Groeschke with Krusell’s magnetic field detection means further configured to detect the earth’s magnetic field (EMF) to detect and remove the contribution from an external magnetic field (col. 20, lines 11-24) as taught by Krusell.
Regarding claims 8 and 9, Groeschke teaches the dose control system according to claim 1, but does not teach the magnetic field detection means comprises at least one magnetometer or at least two magnetometers.
Krusell teaches the magnetic field detection means comprises at least one magnetometer (345; col. 15, lines 10-17) or at least two magnetometers (345; col. 15, lines 10-17 describes “three ‘compass’ sensor units 345”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dose control system of Groeschke 
Regarding claim 10, Groeschke teaches the dose control system according to claim 1, but does not teach the magnetic field detection means comprises at least a first and second magnetometers, wherein the first magnetometer and the second magnetometer are configured to operate in parallel, both magnetometers simultaneously detecting any changes in the magnetic field, as the three-dimensional magnetic field producing means is displaced proximally away from or distally towards the first and second magnetometers.
Krusell teaches the magnetic field detection means (345) comprises at least a first and second magnetometers (col. 14, lines 10-17), wherein the first magnetometer and the second magnetometer are configured to operate in parallel, both magnetometers simultaneously detecting any changes in the magnetic field, as the three-dimensional magnetic field producing means is displaced proximally away from or distally towards the first and second magnetometers (col. 18, line 17-col. 19, line 67 describes the process for using all 3 sensor to determine the rotational position and the z-position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dose control system Groeschke with Krusell’s magnetic field detection means comprising at least a first and second magnetometers, wherein the first magnetometer and the second magnetometer are configured to operate in parallel, both magnetometers simultaneously detecting any changes in the magnetic field, as the three-dimensional magnetic field producing means is 

Regarding claim 11, Groeschke teaches the dose control system according to claim 1, but does not teach the magnetic field detection means comprises at least a first and second magnetometers, wherein the first magnetometer and the second magnetometer are configured to operate in series, whereby the first magnetometer detects changes in the magnetic field until a predetermined value of magnetic field is detected, and in response to detection of said predetermined value the system is configured to activate the second magnetometer to detect changes in the magnetic field beyond said predetermined value, as the three-dimensional magnetic field producing means is displaced proximally away from or distally towards the first and second magnetometers.
Krusell teaches the magnetic field detection means comprises at least a first and second magnetometers (col. 4, lines 5-8 describes the first magnetometer detection a magnetic field in at least two axes and a second magnetometer detecting a magnetic field property), wherein the first magnetometer (col. 4, lines 5-7 describes first sensor detecting a magnetic field in at least two axes) and the second magnetometer (col. 4, lines 7-8 describes a second sensor detecting a magnetic field property) are configured to operate in series (col. 4, lines 8-15), whereby the first magnetometer detects changes in the magnetic field until a predetermined value of magnetic field is detected (col. 4, lines 5-7, 16-21 describes sensing magnetic fields with at least two axes of measurement), and in response to detection of said predetermined value the system is configured to activate the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dose control system of Groeschke, with Krusell’s magnetic field detection means comprising at least a first and second magnetometer, wherein the first magnetometer and the second magnetometer are configured to operate in series, whereby the first magnetometer detects changes in the magnetic field until a predetermined value of magnetic field is detected, and in response to detection of said predetermined value the system is configured to activate the second magnetometer to detect changes in the magnetic field beyond said predetermined value, as the three-dimensional magnetic field producing means is displaced proximally away from or distally towards the first and second magnetometers in the dose control system of to store information on the rotational position of the indicator element and rotational movement of the indicator element to create a log of one or more dose amounts (col. 4, lines 5-15) as taught by Krusell.
Regarding claims 13 and 14, Groeschke teaches the dose control system according to claim 1, but does not teach the dose control system further comprises communication means configured to enable communication of information from the integrated control unit 
Krusell teaches the dose control system further comprises communication means (col. 15, lines 19-24) configured to enable communication of information from the integrated control unit with a remote and/or local data processing system (col. 15, lines 19-24 describes a communication, i.e. transmission, means to transmit log data to the user’s smartphone); the remote and/or local data processing system comprises a smartphone application (col. 15, lines 19-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dose control system of Groeschke with the communication means configured to enable communication of information from the integrated control unit with a remote and/or local data processing system, and where the remote and/or local data processing system comprises a smartphone application to “automate the logging of ejection information from medication delivery systems” (col. 1, lines 57-58) and to transmit detected data to a smartphone for further processing and visualization (col. 2, lines 10-13) as taught by Krusell.
Regarding claim 21, Groeschke teaches a method for improving observance of treatment in an injectable drug administration regime, said method comprising:
providing a dose control system (30) removably mounted (para. 87) to a peripheral exterior surface of a drug delivery device (10; para. 87 describes the dose control system 30 attached by fastening member 32 to the outer circumference, i.e. peripheral exterior surface, of the body 12) including:

a dose selector wheel (18) rotatably mounted outside the body (12) at the proximal extremity (2) of the body (12, 14) and being configured for longitudinal displacement of a dose selector shaft (26) along the longitudinal axis in response to rotation of said dose selector wheel with respect to the body (para. 84),
wherein the dose control system (30) includes:
a three-dimensional magnetic field producing means (50) for producing a magnetic field along three axes (x,y,z) with respect to said body (para. 91 describes the first scale being detected by magnetic sensor 36 and the first scale having a corresponding magnetic field producing means, i.e. a magnet which inherently produces a three-dimensional magnetic field), said three-dimensional magnetic field producing means (50) is configured to be removably mounted around the dose selector wheel outside the body (para. 99 describes the scale member 50 as frictionally engaged, i.e. removably mounted, with the dose dial member 18; Fig. 6 shows the scale member 50 is around the periphery of the dose dial member 18 and outside the body 12, 14) and being configured for rotation and longitudinal displacement therewith, effecting thereby the magnetic field with respect to said body (paras. 91, 92 describe the rotation and longitudinal displacement of the dose dial member 18, dose dial sleeve 26, and dose button 17);

a displacement detection means (38) configured to measure a relative displacement or relative movement of the drug delivery device (para. 93), and
an integrated control unit (34), wherein the integrated control unit (34) is connected to the magnetic field detection means (36), and to the displacement detection means (38), for processing information received from both the magnetic field detection means and the displacement detection means (para. 94-96);
detecting changes in the magnetic field in response to rotation of said dose selector wheel (para. 99);
determining a dose set by a user via manipulation of the dose selector wheel in accordance with said changes in the magnetic field (pars. 94-96 describe the integrated control unit receiving data from magnetic field detection means 36 to “detect, monitor, and store […] dispensing parameters”);
determining an operational status of the drug delivery device in accordance with the relative displacement or relative movement of the drug delivery device detected by the displacement detection means (38; paras. 93-96 describes displacement detection means 
But does not explicitly teach and relaying information obtained from said dose determination or said operational status determination to a remote and/or local data processing system.
Krusell teaches relaying information obtained from said dose determination or said operational status determination to a remote and/or local data processing system (col. 15, lines 17-23 describes sending logged data to a user’s smartphone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Groeschke by including Krusell’s step of relaying information obtained from said dose determination or said operational status determination to a remote and/or local data processing system to create, store, and transmit to a user’s smartphone a data log of set dose (col. 15, lines 17-21) as taught by Krusell.
Regarding claims 22 and 24, Groeschke, in view of Krusell, teaches the method for improving observance of treatment in an injectable drug administration regime according to claim 21, where Groeschke further teaches:
Claim 22: validating an actual injected dose of said at least one injectable drug (para. 96 describes determining the correct dose to “reflect the amount of the medicament, which has been actually dispensed by the drug delivery device 10”);
Claim 24: said step of determining an operational status of the drug delivery device comprises one or more of the following: detecting a positional movement of the drug 
Regarding claim 23 Groeschke, in view of Krusell, teaches the method of claim 21, but does not explicitly teach said step of determining a dose includes correlating, via the integrated control unit, the changes in the magnetic field detected by the magnetic field detection means, with an angular position of the rotated three-dimensional magnetic field producing means; correlating said angular position to a corresponding dose.
Krusell further teaches said step of determining a dose includes correlating, via the integrated control unit (340), the changes in the magnetic field detected by the magnetic field detection means (345), with an angular position of the rotated three-dimensional magnetic field producing means (col. 18, line 17-col. 19, line 67 describes the process for using all 3 sensors to determine the rotational position and the z-position);
correlating said angular position to a corresponding dose (col. 20, lines 1-24 describe the correlation between the angular position, i.e. rotations, to the dose via a table lookup).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Groeschke, in view of 

Regarding claim 27, Groeschke, in view of Krusell, teaches the method of claim 21, where Groeschke teaches said step of determining a dose is effected by rotating (para. 84) a three-dimensional magnetic field producing means (36), around a longitudinal axis of said body of the drug delivery device (12, 14; Fig. 1).
But does not teach each rotatory movement generates a series of one or more audible clicks, and wherein each click corresponds to a rotational displacement of the magnetic field producing means around the longitudinal axis of the device.
Krusell further teaches each rotatory movement generates a series of one or more audible clicks (col. 10, lines 45-57), and wherein each click corresponds to a rotational displacement of the magnetic field producing means around the longitudinal axis of the device (col. 16, line 63-col. 17, line 2 describes the different doses that can be detected by the integrated control unit including a set dose, which is set by rotating the dose selector shaft 250 whose ratchet produces clicks for each rotational displacement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Groeschke, in view of Krusell, with Krusell’s rotatory movements each generates a series of one or more audible clicks, and each click corresponds to a rotational displacement of the magnetic field .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Groeschke in view of U.S. Patent Application Publication 2014/0207080 to Alexander Allerdings (Allerdings).
Regarding claim 12, Groeschke teaches the dose control system of claim 1, but does not teach the displacement detection means comprise at least one accelerometer configured to detect: the relative movement of acceleration caused by a vibration of the dose selector shaft; and/or a positional movement of the drug delivery device between an injection position and a purge position.
Allerdings further teaches the displacement detection means (23, 25) comprise at least one accelerometer (para. 154) configured to detect: the relative movement of acceleration caused by a vibration of the dose selector shaft (paras. 140-143 describes the time delay between detected vibration by sensors 23, 25 used to determine the state of the drug delivery device); and/or a positional movement of the drug delivery device between an injection position and a purge position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dose control system of Groeschke by including Allerdings’ displacement detection means comprising at least one accelerometer configured to detect: the relative movement of acceleration caused by a vibration of the dose selector shaft; and/or a positional movement of the drug delivery device between an injection position and a purge position to determine the condition of the .
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Groeschke in view of U.S. Patent Application Publication 2002/0173702 to Ronald J. Lebel et al. (Lebel).
Regarding claim 15, Groeschke teaches the dose control system according to claim 1, but does not teach the dose control system further comprises a unique identifier that is communicated to the remote and/or local data processing system.
Lebel teaches the dose control system further comprises a unique identifier that is communicated to the remote and/or local data processing system (32; para. 16 describes an ambulatory medical system, i.e. dose control system, comprising a telemetry identifier which is communicated via the communication device messages containing telemetry identifier and data; para. 49 describes the communication device as not only generating messages containing telemetry data and a unique identifier communicated with the data but also teaches the communication device processes said data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dose control system of Groeschke by including Lebel’s unique identifier that is communicated to the remote and/or local data processing system “to enhance the ability to communicate a wide variety signals that are useful in controlling and retrieving information from an ambulatory medical device” (para. 9) as taught by Lebel.

Lebel teaches the dose control system further comprises temperature detection means (para. 239 discusses additional sensors including a temperature sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dose control system of Groeschke by included Lebel’s temperature detection means to measure different parameters (para. 239) as taught by Lebel.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Groeschke, in view of Krusell, as applied to claim 22 above, and further in view of Allerdings, and still further in view of U.S. Patent Application Publication 2009/0069742 to Andre Larsen (Larsen).
Regarding claim 25, Groeschke, in view of Krusell, teaches the method of claim 22, but does not explicitly teach said step of validating an actual injected dose of injectable drug is effected by: detecting a validation of a dose setting via a displacement detection means removably mounted on the body of the drug delivery device, said validation being created by a clicking action of the user on a distal extremity of the dose selector wheel; calculating frequency and number of clicking action; comparing said frequency and number of clicking action to stored values in a lookup table; and determining whether or not the device is effectively primed for the injection, and the value of calculated dose obtained from changes in the magnetic field.
Allerdings further teaches said step of validating an actual injected dose of injectable drug is effected by:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Groeschke, in view of Krusell, with Allerdings’ step of validating an actual injected dose of injectable drug is effected by: detecting a validation of a dose setting via a displacement detection means removably mounted on the body of the drug delivery device, said validation being created by a clicking action of the user on a distal extremity of the dose selector wheel, to differentiate dose setting from dose dispensing operations (para. 144) as taught by Allerdings.
However, Groeschke, in view of Krusell, and further in view of Allerdings, does not teach calculating frequency and number of clicking action; comparing said frequency and number of clicking action to stored values in a lookup table; and determining whether or not the device is effectively primed for the injection, and the value of calculated dose obtained from changes in the magnetic field.
Larsen teaches calculating frequency (para. 36) and number of clicking action (para. 42 describing the electronic module “counting the number of recorded ‘clicks’ so that the amounts of the set dose of medicament and an expelled dose of medicament can be stored in the module”);

determining whether or not the device is effectively primed for the injection, and the value of calculated dose obtained from changes in the magnetic field (para. 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Groeschke, in view of Krusell, and further in view of Allerdings, with Larsen’s steps of calculating frequency and number of clicking action, comparing said frequency and number of clicking action to stored values in a lookup table, and determining whether or not the device is effectively primed for the injection, and the value of calculated dose obtained from changes in the magnetic field to store the set dose of medicament and an expelled dose in an electronic module for later transmitting to an external device or for further processing (para. 42) as taught by Larsen.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Groeschke, in view of Krusell, as applied to claim 21 above, and further in view of Allerdings.
Regarding claim 26, Groeschke, in view of Krusell, teaches the method of claim 21, where Groeschke teaches said step of determining a dose is effected by rotating the three-dimensional magnetic field producing means (50; para. 84), removably mounted on a dose selector wheel (Fig. 6, #18, 50; para. 99), around a longitudinal axis of said body of the drug delivery device (Fig. 1 shows a longitudinal axis of the body 12, 14 of the drug delivery device 10).

Krusell further teaches each rotatory movement generates a series of one or more audible clicks (col. 10, lines 45-57), each rotational click also producing a vibration and corresponding relative displacement movement in the device (col. 10, lines 45-47 describes ratchet clicks and displacement movement within the drug delivery device during dose setting, furthermore a click will produce a vibration, albeit brief, in the body of the drug delivery device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Groeschke, in view of Krusell, with Krusell’s rotatory movements that generate a series of one or more audible clicks, where each rotational click also produces a vibration and corresponding relative displacement movement in the device, to determine the dose set by the user by referencing the rotation of the three-dimensional magnetic field producing means and the discrete clicks produced by rotation of the dose selector (col. 16, line 63-col. 17, line 2) as taught by Krusell.
However, Groeschke, in view of Krusell, does not teach the relative displacement movements in the device produced by each rotational click being detected by the displacement detection means.
Allerdings further teaches the relative displacement movements in the device produced by each rotational click being detected by the displacement detection means (23, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Groeschke, in view of Krusell, with Allerdings’ relative displacement movements in the device produced by each rotational click being detected by the displacement detection means to allow contactless and quantitative determination of a dose set and/or to be dispense by a drug delivery device (para. 8) as taught by Allerdings.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Groeschke, in view of Krusell, as applied to claim 21 above, and further in view of U.S. Patent 2008/0283062 to Anthony J. Esposito, JR. (Esposito).
Regarding claims 28 and 29, Groeschke, in view of Krusell, teaches the method for improving observance of treatment in an injectable drug administration regime according to claim 21, but does not teach the displacement detection means have a maximum resolution comprised between 1 Hz and 2 KHz; [or are] configured to detect acceleration displacements of from about 0.5G to about 16G.
Esposito teaches the displacement detection means (para. 41 describes an accelerometer) have a maximum resolution comprised between 1 Hz and 2 KHz (para. 41 describes a bandwidth between 40-60 Hz); [or are] configured to detect acceleration displacements of from about 0.5G to about 16G (para. 51 describes the minimum adequate acceleration due to gravity detected for an impact sensor is 0.5 g).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable Groeschke, in view of Krusell, as applied to claim 21 above, and further in view of U.S. Patent Application Publication 2016/0345858 to Bruce J. Tromberg et al. (Tromberg).
Regarding claim 30, Groeschke, in view of Krusell, teaches the method for improving observance of treatment in an injectable drug administration regime according to claim 21, but does not teach the magnetic field detection means are configured to detect changes in magnetic field from about 0.5 gauss to about 32 gauss.
Tromberg teaches the magnetic field detection means are configured to detect changes in magnetic field from about 0.5 gauss to about 32 gauss (para. 112 recites a magnetometer chip with 12 bit resolution and can set up to 8 gauss).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Groeschke, in view of Krusell, with Tromberg’s magnetic field detection means is configured to detect changes in magnetic field from about 0.5 gauss to about 32 gauss to quantify rotation displacement of a device (para. 112) as suggested by Tromberg.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, and 7-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to claims 1 and 21 necessitated a new grounds of rejection over Groeschke, and Groeschke, in view of Krusell, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899. The examiner can normally be reached Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783